Citation Nr: 0714959	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  06-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from October 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the veteran's claim 
for entitlement to a TDIU.  In May 2007, pursuant to the 
provisions of 38 C.F.R. § 20.900(c), the Board granted the 
veteran's motion to advance his case on the Board's docket.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  VCAA-compliant 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a November 2004 pre-rating letter, the RO 
provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate a TDIU 
claim, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  
This letter clearly meets the VCAA's notice requirements.  
Further, a March 2006 letter informed the veteran of the 
information and evidence necessary to establish an effective 
date.  

The Board notes that the RO furnished the March 2006 notice 
as to the information and evidence necessary to establish an 
earlier effective date subsequent to the rating on appeal.  
Thus, there was an error as to the timing of the notice under 
Dingess/Hartman.  However, in this case, the veteran is not 
prejudiced by such error.  Neither the veteran nor his 
representative have challenged an assigned effective date.  
Moreover, because the Board's decision herein denies the 
claim for TDIU, no effective date is being assigned.  As 
such, there can be no possibility of prejudice to the veteran 
under the notice requirements of Dingess/Hartman.  The Board 
also points out that neither the veteran nor his 
representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board further notes that the RO has taken appropriate 
action to comply with the duty to assist the veteran with the 
development of his claim.  The record includes service 
records, private medical records and VA treatment records.  
The veteran also has been afforded VA examinations in 
relation to his claim, the reports of which of record.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim, and no 
further action is necessary to assist the veteran with the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices identified 
above, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is in effect for tinnitus, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as 40 
percent disabling; residual scar, left great toe, evaluated 
as 10 percent disabling; and residuals of a left foot injury 
with traumatic arthritis, left great toe, evaluated as 20 
percent disabling.  The combined evaluation is 60 percent and 
the veteran has no single disability rated as at least 60 
percent disabling.  Thus, the veteran does not meet the 
minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider, under the provisions of 
38 C.F.R. § 4.16(b), whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
The record shows that the veteran has a college education and 
work experience as an insurance agent.  A review of the 
veteran's c-file shows there is absolutely no medical 
evidence demonstrating that the veteran is precluded from 
employment consistent with his education and work experience 
based on his service-connected disabilities.  

Initially, the Board notes that the veteran claims to be too 
disabled to work on account of his service-connected 
disabilities and his age.  The Board understands the 
veteran's contention that at 87 years of age with his 
disabilities, he cannot sustain gainful employment; however, 
as noted above, the Board is precluded from considering  the 
veteran's advanced age when determining eligibility for TDIU.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Therefore, the Board 
must now turn to the veteran's service-connected disabilities 
and determine if they alone, regardless of the veteran's age, 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.

The Board notes that the evidence of record includes VA and 
private treatment records.  A February 2005 letter from T. C. 
R., M.D., notes that the veteran has a severe arthritic 
condition of the left great toe which is service-connected.  
He adds that the veteran has been unable to work, at least in 
part, secondary to pain resulting from this injury.  A 
January 2006 VA examination report shows that the veteran's 
foot injury has compromised his ability to ambulate long 
distances.  A January 2006 addendum to the examination report 
shows that the examiner noted extensive degenerative changes 
in the veteran's metatarsal-phalangeal joint which would 
impact employment as the veteran gets pain in the joint.  He 
noted that the pain is worsened with extensive ambulation and 
that, as a result, the veteran's ability to be employed is 
compromised.  A February 2006 VA audiological examination 
report shows that it was the examiner's opinion that the 
veteran's hearing loss should not affect employability so 
long as the employment did not require acute hearing ability.  
There is no other competent medical evidence of record which 
addresses the impact the veteran's service-connected 
disabilities have on his ability to obtain and retain 
substantially gainful employment.  

In short, there is nothing in the record to suggest that the 
veteran's service-connected disabilities alone would prevent 
him from gainful employment of a sedentary nature, such as 
professional or clerical office work.  The evidence of the 
veteran's college-level education and work experience as an 
insurance agent as well as the nature of the service-
connected disabilities leads the Board to conclude that the 
veteran would not be precluded from earning a living wage 
solely because of the service-connected disabilities.  

The Board understands the veteran's contentions and 
recognizes his honorable military service, but the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities alone render him 
unable to obtain and retain substantially gainful employment.  
It follows that the evidence is not so evenly balanced so as 
to otherwise permit a favorable determination at this time.  
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


